Situation in Albania (debate)
The next item is the Commission statement on the situation in Albania.
Member of the Commission. - Mr President, thank you for inviting me to speak on Albania this evening. Although on the European mainland, Albania was isolated for a large part of the 20th century. However, Albania is now open and accessible. It has become a country with a European perspective.
Today, Albania is in political crisis. The developments in Tirana on Friday, 21 January 2011, were tragic. The increasingly bitter political stalemate has resulted in four needless deaths. The tone in Tirana needs to change. The dangerous downward spiral must end. The political crisis must be resolved. This is the shared responsibility of the political leaders in Albania.
That is what the citizens of Albania expect, and they are right. Democratically elected representatives must act as such: represent the people and find democratic compromise.
If the solution to the crisis lies in domestic hands, we as outsiders must do all we can to help facilitate such a solution. The External Action Service managing director, Miroslav Lajčák, visited Tirana twice to meet the President, the Prime Minister and the leader of the Opposition, and I am happy he has joined me today.
His messages on behalf of the High Representative and Vice-President of the Commission, Cathy Ashton, and myself were clear: first, stop the violence and investigate the events of 21 January correctly. These investigations should be conducted by the judicial authorities without political interference.
Second, stop the verbal abuse and the implicit and explicit undermining of State institutions.
Third, get the political dialogue back on track: acknowledge that you have a shared responsibility to secure a more positive future for Albania. In the near future, this means jointly ensuring the conduct of free, fair and transparent local elections.
Fourth, begin the important task of implementing the 12 priorities outlined in the 2010 Commission opinion. The government and opposition must do it together.
The reactions of the political leaders and the general public to Miroslav Lajčák's visit were encouraging and positive respectively. There is some momentum which can, and should, be used to turn the crisis into opportunity.
The two Albanian leaders welcome the attention given to them, but they are stuck in their own internal impasse, and European Union goodwill and assistance cannot replace dialogue between the leaders.
We can help to bridge the gap through our active engagement. However, we cannot do so before both sides signal a genuine willingness to put the European future of Albania above party politics and personal mistrust.
There is no place for cherry-picking. Albania must meet all the Copenhagen criteria, including interactive political dialogue and a functioning Parliament - or nothing.
The following is on the table for Albania: an EU perspective in line with the Council conclusions and based on the Copenhagen criteria; a clear identification in the 2010 Commission opinion of the 12 priorities whose effective implementation would enable Albania to begin accession negotiations with the European Union. These 12 priorities include, among others, improving the functioning of democratic institutions and the political dialogue, the rule of law and reform of the judiciary, the fight against organised crime and the protection of human rights.
These 12 priorities and the Copenhagen criteria are not just an exercise for politicians. Rather, they bring clear, measurable benefits for citizens. Albania's politicians urgently need to put the interests of Albania's citizens first.
Let us turn these priorities into a European framework to address the current political challenges in Albania. For this reason, I sent a letter to Prime Minister Berisha one week before the January demonstrations, in which I set out a road map based on these 12 priorities, to help Albania emerge from the current impasse. We all witnessed the tragic events that ensued.
It is not too late. If we receive irreversible signals that there is a mutual willingness to use this European framework to gradually overcome the political stalemate and the recent crisis, then we will respond positively.
The European Parliament also has a vital role to play. You as politicians can send a clear message to politicians. A clear united message from this House and the whole European Union with the readiness to engage would make all in Albania reflect upon the best course of action.
Let me use this opportunity to call on the Prime Minister of Albania, Mr Berisha, to create a truly inclusive political environment in Albania. Other political forces and civil society organisations would benefit from European integration.
Let me also call on the leader of the Socialist Party, Mr Rama, to ensure that his party is a truly constructive opposition - one which enjoys the benefits but also the responsibilities of this inclusive political environment we wish to see in Albania.
Mr President, Mr Füle, ladies and gentlemen, firstly, I would like to thank you very much for your clear statement. I believe that it has been well received. I think that developments in the fields of democracy and the rule of law are essential requirements for the start of Albania's accession process to the EU. This includes functioning democratic institutions which are used properly. The parliament is the place where democratic debates should take place. This is why the citizens have elected the members of the parliament. This forum cannot be replaced by events on the streets and particularly not in the way in which Mr Rama attempted to do on 21 January.
I call on the socialist party to take full part in the parliamentary process and to come up with political alternatives in parliament. It is time to bring an end to the doubts about the election result. The socialist party should take responsibility for its role as parliamentary opposition. It should make use of the opportunity to produce specific proposals for the future, including in the parliamentary investigation committee. The Organisation for Security and Cooperation in Europe (OSCE) and the OSCE Office for Democratic Institutions and Human Rights (ODIHR) have produced recommendations for improving the basic conditions of elections. It is also important for the socialists to be involved in this area too. I have heard that Mr Rama agreed, while he was here in Strasbourg, to take part in the local elections on 8 May. I welcome his decision. I hope that his assurance does not involve any conditions or loopholes. Mr Rama is obviously listening to the good advice given to him by his socialist colleagues and also in the meetings with other groups.
I can assure him that many people in our group are playing an active role on our behalf in Albania and support the inclusive approach referred to by Mr Füle. This has enabled us to make a joint contribution to ensuring a positive future for Albania.
on behalf of the S&D Group. - Mr President, we could certainly call the political situation in Albania today a stalemate. Sometimes calmer, at other times violent, this crisis has no end.
Last year, this Parliament adopted a resolution calling on all domestic political players to find a negotiated political solution to the crisis and to build a minimum national consensus. This resolution was ignored by the political forces, and by the government especially. Likewise, the recommendations of the Commission and of the Council are being disregarded at this moment in time.
It is inadmissible that exercising the right to rally and to protest in a country plagued by corruption be described as a coup d'état.
It is inadmissible that the credibility of the State institutions - the Presidency, Public Attorney and others - be undermined by statements by the Head of Government.
It is inadmissible that those who shoot civilian demonstrators be called heroes of the nation and promised an amnesty.
New local elections will take place soon. In the present circumstances, they will be a political test for all political stakeholders. We ask Commissioner Füle and managing director Lajčák to do their best in order to assure international assistance and international monitoring of these elections in such a way as to make sure that they will be free and fair, or at least that we could assess their freedom and their fairness.
We support the Commission approach, and that of Commissioner Füle in particular. We support the action by Mr Lajčák. We have to ask all political forces to bring this crisis to an end, because the alternative is the isolation of Albania and the jeopardising of its European perspectives.
on behalf of the ALDE Group. - Mr President, I had a very interesting day today when it comes to Albania. I have spoken to the representatives of the two main political parties there. I asked both of them to share ideas on how to move the country forward and how to break the political stalemate to focus on problems affecting all citizens: fighting organised crime, ending corruption, creating employment and opportunities for the young generation.
None of them was able to come up with an answer. The blame game seemed more important. It occurs to me that the political establishment in Albania is more concerned with itself than with its people. I do not have to tell you how difficult it is for us to convince our constituents to join us when we are making the case for EU enlargement. Despite resistance, the Alliance of Liberals and Democrats for Europe would like to see the Western Balkans become part of the territory of the European Union.
We believe that the EU is a community of values which has left behind a divided past, choosing a united future. We must call on the Albanian authorities to do the same and not be suffocated by the shadows of the past, but to step into the light of the future. And let them not forget that it is their responsibility, first and foremost, to provide for the wellbeing of citizens and not to deny them a European future, because it is crystal clear that the political crisis hampers any and all progress.
New elections will take place in May and the preparations are under way. They should be supported by all political parties. I welcome the suggestion that the EU should play an active role in ensuring that they are both free and fair. But democracy is a long process and it is certainly more than just 'one man, one vote'. It requires democratic institutions, the rule of law and its strength is determined by respect for minorities. Democracy is not 'winner takes all'.
EU accession is a long journey which requires hard work and shared commitment, and the reforms Albania has made are best served by collaboration and continuing commitment to the EU process.
Mr President, the crisis in Albania is nothing new. The crisis did not begin in January with the violence against the demonstrators, nor did it begin in 2009, when the Socialist Party boycotted parliament after the elections and when the hunger strike began.
This crisis is a crisis of political culture. Boycotts, hunger strikes, demonstrations, they are normal methods of doing business in Albanian politics. So are corruption, manipulation of the media and political appointments. All of that is a world away from the kind of politics we would like to see in a country which is on the road to accession.
I so, so hope that the citizens of Albania eventually get a responsible government and a responsible parliament, with politicians who will put the welfare of their citizens above their own prestige and interests. Both sides need to start to move in order to reach that stage. The government has a particular responsibility. Governments have a monopoly on violence and governments have an additional responsibility to stand above party politics, in order to do what is right for the people.
We should be able to expect this government to do everything possible to prevent the January events from happening again. We should also be able to expect it to cooperate fully with the launch of an independent inquiry into what happened in January, to clamp down on corruption within its own ranks, and to provide room for parliamentary debate. The opposition also has a responsibility. It, too, must do everything to prevent a repeat of the January violence, by cooperating fully with proper and fair elections in May and by participating in parliamentary debate, preferably on content, for once, such as the sky-high levels of unemployment in Albania.
How do you get both parties that far, though? I had every hope in November when Commissioner Füle put the ball in Albania's court and said: no more progress until you resolve this. When that happens, we will be able to grant Albania candidate status. Unfortunately, that did not bring about any change. I am now hoping that Mr Lajčák will succeed where others have failed: that is, in bringing both parties to the table and achieving a breakthrough. I am hopeful, but I am not very confident that this will be possible without us wielding a big stick.
I think that we should hold the prospect of a sanction over them. It must be clear that failure in this negotiation effort will not be without consequences. The sanction must hit the political leaders, however, and not the citizens. That means that we must by no means tamper with Albania's visa waiver, which is a suggestion I have heard in the corridors. We would really be harming the citizens if we did that. I would really like an assurance from the Commissioner that visa liberalisation will not be abused in this political process.
One idea we could start considering, however, is withdrawing the control of IPA funds from Albania and putting it back in the hands of the EU. That would allow all major investments in the country to go through, but the government would more or less be placed under guardianship. That seems to me to be a sanction that would hit the politicians, but not the people. I sincerely hope that all this will be unnecessary, because both sides will be willing to compromise, and that Mr Lajčák will succeed, in the interests of the Albanian people.
on behalf of the ECR Group. - Mr President, if Albania is to make progress towards its eventual goal of EU accession, its political leaders need to engage in a more constructive, democratic and mature way. Last month's violence was a reminder of the inherent instability of Albanian politics.
I also wonder whether the Council and Commission have considered revisiting last year's decision to grant Albanians visa-free travel to the EU in the light of the bloodshed, which may, of course, generate more economic emigration to the Schengen area if foreign direct investment dries up.
Such a step would certainly underline the fact that Albania continues to fall well short of the EU's expectations. Organised crime and corruption still flourish and the judiciary is too often manipulated by politicians. Prime Minister Berisha even interfered with the arrest, ordered by the Prosecutor-General, of guardsmen who had shot protestors, claiming that a coup d'état was imminent. Democratic institutions are weak and press freedom is scarce.
The decision by Edi Rama's Socialist Party to boycott the parliament on the basis of alleged electoral fraud has compounded Albania's instability. There is no way Albania can even begin to enact the reforms necessary to regain the EU's confidence in the current political environment of instability. This instability may also now cause NATO to reconsider its own enlargement policy, Albania having joined the alliance less than two years ago. NATO leaders must now question whether Albanian membership was granted too soon.
Aside from my own concerns about Albania's political instability and how it will impact on the country's EU aspirations, I am also sceptical about Albania's strategic priorities. Albania is a full member of the Organisation of the Islamic Conference, an increasingly powerful and influential lobby in the UN promoting the interests of its members and voting as a bloc on human rights and foreign policy matters. OIC members include Albania and Turkey, both of whom are signatories to the Cairo Declaration on Human Rights, which cites sharia as the basis for human rights in Muslim countries.
Albania, like Turkey, must now decide between embracing western values, or whether to give primacy to those of sharia law which the European Court of Human Rights here in Strasbourg has deemed incompatible with European values, though so far, in my view, Albania's membership of the OIC, in fairness, seems only nominal. Albania is, after all, a secular country in practice. It seems to have been designed by the Albanian leadership that they join the OIC in order to attract Middle Eastern money, rather than based on any strong religious convictions, but, of course, this could all change in the future.
Mr President, Commissioner, I had hoped that, eighteen months after the last parliamentary elections in Albania, the political impasse would have been resolved. I had hoped, following the recommendations made and the resolution adopted by the European Parliament, that what we were saying would be borne in mind. I was convinced that Albania's hopes of European integration would act as a strong incentive - as that is what the Albanian people want - to resolve not only the political problem, but also the economic, social and democratic problems. Unfortunately, the impasse persists. As to who bears the lion's share of responsibility, I believe that it is not our job here to judge the Albanian people.
Unfortunately, however, things have got worse. Once again, I would like to express my sorrow for the victims of the demonstration on 21 January. We are opposed to the escalation of violence; we call for repression to stop, for human and democratic rights to be respected, and for those responsible to be punished.
However, I will not conceal the fact that I am concerned about the imminent local elections in May. We simply must do whatever we can to ensure that all the necessary safeguards are in place for them to proceed smoothly. We must persuade all the political forces to participate in this election procedure and these elections must be held on the basis of international rules for proper, democratic elections.
I believe that our help, help from the European Parliament and the European Union in general - and I agree here with Mr Füle - must be supplementary, must be auxiliary and, obviously, must not be coloured by party affiliations and political friendships (if you will pardon the expression). It will not be for us to provide the solution to Albanian society and to the Albanian problem. This must be dealt with by the Albanian people, by the political forces in Albania. I do not agree with the thoughts voiced about threats to take measures, when most of the measures we have heard about are measures against the Albanian people. I do not think that this will bring about any particular result.
I believe that we can exert the greatest possible pressure through the EU institutions, within the framework of relations with a country which is knocking at the door of the European Union, by stressing that, unfortunately, all these procedures are delaying its accession prospects. We must point out that the impasse will only be resolved by a responsible stand on the part of the political leaders, with a readiness for political dialogue and not, as we have heard, with a 'winner takes all' attitude and similar practices and conduct.
I believe that, if the political leaders in Albania insist on this sort of practice and this sort of approach, the impasse and the crisis will get worse, making it impossible for the country to address serious problems in addition to the political problem: problems that will arise - if they have not already arisen - from the economic crisis which has hit the neighbouring countries of Italy and Greece, given that money sent from these countries is, to a degree, helping the economic situation in Albania. Consequently, a solution to the political impasse, political responsibility and political dialogue are what will help the political leaders find a rapid solution to the problems facing Albania.
Mr President, I visited Albania as a journalist on several occasions in the 1990s. Each time, I was impressed by the talented young people I met there. Surely, a country with young people like that must have a future. Last summer, my faith in Albania's European prospects was renewed during a summer school in southern Vlorë County.
This morning, I exchanged emails with a couple of Albanian academics about this evening's debate. They are both in their thirties and they have both decided to stay in Albania: they could earn much more abroad, but they are staying. They want to be of service to their own people and to their church. However, what can they do about the political impasse in their home country? In both cases, their message is clear, and it is a cry for help: 'Europe, do not leave our political leaders to their own devices. Because, if you do, they will destroy our nation's future. Europe, force both parties, the socialists and the democrats, to negotiate until they reach a solution'.
Commissioner, I will be the first one to admit that this is easier said than done, but theirs was a cry for help, nonetheless. However, I am confident that you will want to do your best to fulfil the hope that many upstanding Albanian citizens have placed in Europe and in you, as the Commissioner responsible. I wish you a great deal of strength and success in this.
To conclude, there is another, equally important Albanian issue which I would like to raise. An informant in Tirana has alerted me to the danger that, this spring, a large number of Albanian girls and women are going to travel to Western Europe and end up in prostitution rings. Do you share this concern, Commissioner, and what resources does the European Union have at its disposal to take preventive action against the trafficking of women and the grooming of girls for prostitution in Albania?
(HU) Mr President, the political life of Albania has been at an impasse since the parliamentary elections in 2009. The parliament cannot exercise its supervisory role over the government, and parliamentary institutions are, unfortunately, not operating effectively. The fact that the socialists are accusing the government of electoral fraud and corruption, demanding its resignation and early elections before those due in 2013, as well as the fact that Prime Minister Berisha is unwilling to resign and is accusing the opposition of attempting to come into power by force, indicate that negotiations with the European Union are doomed to fail very quickly.
The European Union considers it vital for candidate countries to step up their efforts in the fight against corruption and organised crime. This is not only important for the EU, but is also beneficial for the society of the countries concerned, not to mention that it can contribute to the improvement of the image of the candidate countries. For this reason, the settlement of the current situation will definitely require the restoration of democratic institutions.
Mr President, the political crisis in Albania has lasted for far too long now. Yes, it is not deadlock, it is not a stalemate, it is a protracted political crisis. It is hurting the reputation of the country, its citizens and their ambitions for a European future.
We should not allow this political crisis and tensions to go any further. What we need now is to send a common message that we want to have Albania as a candidate country, but political leaders on both sides must show the will to solve political problems in full respect for the rule of law, the constitution and on the foundation of democratic institutions.
We have tried for too long to help find a solution to the situation without any tangible results. We strongly condemn the violence which took place in the streets of Tirana during the demonstrations on 21 January. The events that cost the lives of four people need to be properly investigated.
Albania is awaiting the local elections of May this year. This will be another check on democracy in the country. Again, now is the time for the political leaders to concentrate their efforts on finding guarantees that the elections are not going to bring further tensions and prolong the crisis.
In concluding, I wish to emphasise the importance of the political messages and proposals contained in the speech by Commissioner Füle at the beginning of this debate. The best possible contribution Parliament can make in this situation is to put all its weight behind these proposals and, accordingly, send a clear joint message to the Albanian political parties.
(DE) Mr President, I would first of all like to thank Mr Füle for his clear statement today and for his commitment to this issue over a long period. I would also like to thank Mr Lajčák for the dedication that he has shown over recent months. He is used to addressing and resolving tricky problems. I wish both of them the best of luck. This debate has resulted in a united front and in joint support for the efforts of both men to find a solution for Albania.
I admit that I was sceptical when this debate started. Nothing could be worse for the development of Albania than accusations being made by one side in this House against the other that are similar to those being made by the two major political groups, the government and the opposition, in Albania. I am very pleased that we have been able to agree on a joint approach, at least until now. I hope that this remains the case. Both sides, both political groups - the government and the opposition - must commit to finding a way out of this crisis.
I agree with Mr Belder. Not long after the fall of the Hoxha regime, I went to Albania. I was very struck by the mood there and by the enthusiasm of the young people. However, I am very disappointed when I look at what has come out of this and what has not. I must say that the political class in Albania is not able to satisfy the wishes and the ideas of the people.
Of course, we still have our political affinities and our personal friendship. However, it is crucial for us now to tell both sides that they must sit down together and attempt to ensure that the local elections at least are transparent and open. We must also call on both sides to be prepared to implement the requirements drawn up by the OSCE Office for Democratic Institutions and Human Rights (ODIHR) for these elections, either by means of legislation or practical action, so that there will be genuinely fair and transparent elections in future.
I also believe that Parliament should send as many election observers as possible, despite the fact that these are local elections, because the elections could represent the beginning of a new political climate in Albania. This is what Albania urgently needs.
I agree with everyone who has said that if nothing changes in Albania, it will find itself in an isolated position. However, we do not want Albania to be isolated. We want it to start out on the road towards Europe.
(BG) Mr President, I would like to start by saying that Albanian society, and the Albanian people, are a special case, but please do not misunderstand me. Their history is different, and their cultural traditions are different, and some of these differences have survived in the national character, the way in which it has developed, to this day, and this affects the way they perceive political processes and develop them.
Therefore, if we are going to instrumentalise the problem under discussion, we will need to show creativity, flexibility and imagination. For example, I believe that we should contact not just the leaders of the two main political parties which are at loggerheads, but also the unofficial leaders of Albanian society.
Some correct things have been said here about sharia and the Islamic Conference, but we must bear in mind that the Albanians are tolerant towards all three main religions in their country, including the Eastern Orthodox and the Catholic churches. All three of these communities have influential leaders, as do NGOs and youth. We should also be addressing these leaders in our attempts to reconcile the two political parties.
(DE) Mr President, Mr Füle, Mr Lajčák, ladies and gentlemen, I would like to join in thanking Mr Füle and Mr Lajčák for their hard work and their attempts to find a way out of this problem. I am also pleased that the debate today has not descended into squabbles between the political groups which are in conflict with one another in Albania. It would have been very regrettable for Parliament if this had happened and I hope that we do not reach this point.
The institutional crisis in Albania is really also a crisis in the political culture. It is all about verbal violence that has turned into violence on the streets and resulted in four deaths. I agree with those who say that this needs to be investigated. It is important to find out who is really to blame. However, this process of verbal violence becoming actual violence on the streets is something that could put Albania's accession to the European Union at risk.
As Mr Füle has already explained, this is all about making it clear to the political opponents in Albania that their job is to act in the interests of the Albanian people. The route towards the European Union means finding a solution for this political crisis, sitting down at the same table and putting an end to the constant blame game, in which one group always blames the other and fails to recognise that it, too, can make a contribution to changing things. That is what is needed. The constant accusations about who started the situation and who is to blame have no place in a European state. I hope that the opposing parties will learn from this and realise that this situation cannot go on.
If Mr Rama and his party really take part in the local elections, as he has indicated to some of us today that he will, and appoint members of the election commission, I welcome this and I hope it is a first step towards ensuring that these local elections can take place in an open and transparent form and that the results will be accepted afterwards.
The parliament fully supported the liberalisation process which has already been mentioned. My request to Mr Füle is as follows: I hope that the Commission does not consider abandoning visa liberalisation for the citizens of Albania as a possible sanction against the two opposing parties. I hope that will not be the case. My other question concerns the opportunities for applying more pressure if the two parties do not come to an agreement. One option is, as Mrs Cornelissen has already said, taking responsibility for managing the Instrument for Pre-Accession Assistance (IPA) funds away from the government and returning it to the Commission. The other possibility would be to freeze the IPA funds. However, this would cause suffering among the population, which cannot be our intention. What are your plans in the event that no solution can be reached?
One last point: in the Marty report to the Council of Europe, the accusation was made that the Albanian secret service was involved or supported organ trafficking. Do you know whether the Albanian secret service and the Albanian justice system are prepared to cooperate?
(SK) Mr President, since the 2009 general elections, there has been political tension in Albania arising from the close result of the vote, which the losing political forces have described as electoral manipulation.
The Albanian socialists, led by Edi Rama, accuse Prime Minister Sali Berisha not only of electoral fraud, but also of being responsible for extensive corruption and the deteriorating living conditions of the people. At a protest rally organised by the opposition in the Albania capital, Tirana, on 21 January, there were more than 20 000 demonstrators demanding the resignation of the government of Sali Berisha. However, police intervention involving water cannon, tear gas and rubber bullets resulted in four deaths and more than 150 injuries. The brutality of the police intervention, as well as the fact that Sali Berisha gave all members of the security forces participating in suppressing the demonstration an extraordinary reward amounting to one month's pay, is clear evidence of the fact that the Albanian premier is buying the favour of the security forces and trying to win their support and to set them against the Albanian people.
In decent, civilised countries, government is usually decided by the citizens, the voters, and not by bribed security forces or the police. If Mr Berisha has forgotten this elementary principle of democratic government, then in my opinion, he has no business being the leader of a democratic state. Ladies and gentlemen, I do not think any of us would like to see in Europe the promotion of governments which build their power on electoral fraud and corrupt policemen, and which are represented by little dictators who do not know how to hand over power to others in the proper way in a country. We must therefore be more vigorous in defending democracy in Albania.
(DE) Mr President, Mr Füle, Mr Lajčák, ladies and gentlemen, the issue that we are discussing did not begin on 21 January. Therefore, we need to ask ourselves and I am also asking you: Why did the Commission and the other international bodies not put out the fire when the flames first appeared in mid 2009? The 2009 elections were the best that have so far taken place in Albania and they were based on election legislation which, amazingly, was adopted following a consensus between the socialists and democrats. Reaching a consensus is something entirely new in Albania. I believe that this is important. All the socialist election boards, the OSCE Office for Democratic Institutions and Human Rights (ODIHR), the election observers and we ourselves believed that the elections were managed correctly.
The government which was subsequently formed was also something new for Albania. Two parties which cannot stand each other sat down and worked together. The democratic party, on the one hand, and the smaller social democratic party, on the other. Two opposing groups have come together to help Albania to make progress. It has joined NATO and it has a visa regime, but unfortunately, it has not yet been granted candidate status.
However, just at the moment when the government was formed, the opposition decided that the elections had not been properly conducted and called for the ballot boxes to be opened. What sort of government opens ballot boxes? Not the sort that we have in my country or in yours. We have to go before the constitutional court or the election commission. Protests like the ones which we have seen, the hunger strikes, and the refusal to cooperate in Parliament to pass important legislation, are all simply unacceptable. It is important that we make this clear and that we face the facts. It is not always possible to bring everything onto the same level.
I would like to find out what the most important and the most difficult issues are. The accusations that have been made both recently and right from the beginning concerned the issue of opening the ballot boxes. This is not possible, because the constitution does not allow it. How can negotiations take place about this if it is not allowed? Now the situation has escalated and four people have been killed.
It is good that you have attempted today to present a road map. However, it may be exaggerating slightly to describe it in that way. I would very much like Mr Lajčák and you, Mr Füle, to use this road map to draw up a route towards a better future for the people of the country.
Mr President, I welcome the statement by the Commissioner. I would also like to emphasise the contribution made by Mr Lajčák in trying to identify solutions for overcoming the dramatic situation.
The recent demonstrations in Tunisia and Egypt were certainly opposed by the local dictators who finally had to leave their country - but without major violence and executions like those in Tirana as witnessed by the media. As for Prime Minister Berisha's allegations that the demonstrations were nothing more than a coup d'état led by the Opposition, the President of Albania, the Prosecutor General and the head of the secret services - all appointed under Mr Berisha's leadership - are these people all now Socialists or is something wrong with Mr Berisha?
I would like here to quote Thomas Countryman, a Deputy Assistant Secretary at the US Department of State, who publicly rejected the hypothesis that what happened on 24 January was a coup d'état. We need to be committed and as effective as the United States and NATO right now in trying to push, assist and help the two Albanian sides reach a negotiated solution, but I also call on all my colleagues who are giving Mr Berisha their unconditional support to stop their one-sided approach. It is important to put pressure on both sides so that the two blocs finally reach a solution.
Up until now, only one side has shown some readiness to implement both the European Parliament resolution and the 12 proposals you mentioned before, Commissioner. I call on the Commission to be strong and committed towards an agreement based on the European Parliament resolution and the 12 conditions you mentioned before, bearing in mind that without complete agreement from both sides, Albania's European integration process might be completely frozen.
(IT) Mr President, I should like to thank the Commissioner for the road map he has set out for Albania this evening, which I endorse wholeheartedly. I am totally convinced that this country has a European future and should therefore be a candidate for accession.
The bloodshed of 21 January dragged Tirana backwards by several years. It felt like we were watching the same scenes of protest and violence seen in the 1990s. I am therefore very concerned about the recent events and the short-term future of the country.
During our last visit there in November 2010, in our capacity as the Delegation for South-East Europe and, on 3 and 4 May 2010, as the Stabilisation and Association Parliamentary Committee, together with other colleagues, I witnessed Albania's difficulties with my own eyes. We did not manage to bring the negotiations to a close with a final resolution for an agreement. Is it possible that we failed to address the country's true problems? Aside from mere political alchemy, was the true social cancer of unemployment even mentioned? We need to recover our sense of responsibility, which is what we are crying out for.
On this issue, in searching for at least some convergence on basic rules from both the majority and the opposition, it is necessary to guarantee, in all possible ways, that the next round of elections is hallmarked by the highest possible level of transparency and democracy. Mayor Edi Rama will stand in elections for the district of Tirana, so we will shortly have the chance to check and assess the political situation and standard of democracy, as naturally, we shall be present there.
Irrespective of the progress made by Albania in this period, Europe must never stop searching for dialogue and collaboration. I should like to thank the Commissioner for the work he has carried out and will continue to carry out, because our presence in Albania is important.
(EL) Mr President, I have been following events in Albania with a great deal of concern. The tragic incidents during the demonstration held against corruption, with people killed in clashes with the security forces, must be expressly condemned.
The continuing political crisis harbours very serious dangers to the stability of the country. Everyone bears their share of responsibility. However, the elected government should listen to the message being sent by the people, that the country needs sound governance. The creation of rule of law, by stamping out corruption, should be one of the Albanian government's priorities. The people are entitled to demonstrate within the limits of the law when they feel that the government is acting against their interests.
The European Union must do whatever it can to help ensure that calm and caution prevail. We must all be involved in this process.
I call on my fellow Members in the Group of the European People's Party (Christian Democrats) not to overlook the government's serious responsibilities and blame the opposition alone for the political crisis. At this stage, I think that political dialogue should be resumed and that a solution should be found using the procedures laid down in the constitution and by law.
(MT) Mr President, when I look at what is happening in Albania, it saddens me greatly because I recall my country's own history in the beginning of the eighties, thirty years ago that is, when Malta was facing a similar situation: deep division, tension, political rivalry, threats and even violence. It was a suffocating atmosphere that did not make me proud of my homeland. In the same way, I believe that Albanian citizens are equally saddened by their country's current plight, and are far from proud of what is going on.
Today, I am deeply proud of my country, because we have created a stable, democratic system, and above all, we are now part of the European family. The political environment has changed drastically. My wish for Albania is the achievement of its aim of having a stable country that is part of the European family. However, it is clear that if the two main parties in the country persist in their stubbornness then this aim will never be achieved. It is a pity, but it is a reality.
The European Union is doing what it can; the Visa requirement for Albanians has now been removed. Nonetheless, Albania must also play its part, and for this to happen, then all the parties concerned, including the government and the opposition, have to adopt a different policy, one that embraces politics based on dialogue, on maturity and on responsibility towards the Albanian people; politics that do not seek to divide, but to unite.
It is not up to us to tell the Albanians and Albania what to do. We are here to tell them that the decision on whether Albania is to find its place within the European family is in their hands.
(SV) Mr President, though the crisis in Albania has been going on for a long time, it is only now that it has really started to escalate, and this time, the EU has acted immediately and in the right way. Through the commitment of Commissioner Füle and others, the EU has shown that Albania does not have to face its problems alone. This is a major problem that is damaging the country's credibility as one that is serious about drawing closer to the EU.
It is not a question of who is right and who is wrong, but of the need to put the political dialogue back into the domain of the political institutions. We should not give our backing to any side as being right or wrong, and we must be extremely clear that the election in May must be a signal as to the direction Albania is going to take - towards the EU or towards continued isolation.
(LT) Mr President, I share the concern expressed by my fellow Members that the situation in Albania is worrying and may have a negative impact not just on Albania itself, but the future prospects of countries throughout the entire Balkan region. At the end of last year, the European Union expressed its confidence that Albania and Bosnia and Herzegovina were making and could make progress initiating important reforms, and liberalised the visa regime for their citizens. However, the political unrest that began scarcely a few months later and resulted in several deaths suggests that Albania has failed this test.
This eruption of violence in Albania calls for a rethink of long-term prospects for the region's integration, because European Union policy is concentrated on regional stability and such an approach is right. There should therefore be solidarity between the countries of the Balkan region and it should be in their common interest to maintain and promote greater regional integration and political stability.
(RO) Mr President, the tense situation which developed in Albania at the end of January highlights how important it is to maintain certain boundaries in political debate. The extreme escalation of the disputes between the government and opposition has resulted in the loss of human life. I need to stress that in a democratic state, these conflicts should not go beyond parliament's walls. The street is no place for them. The assault by organised opposition groups against the government's building in an attempt to take power by force is a serious matter, while the ploy used by some authorities to hide those who are guilty is unacceptable. This is why I am calling on the leaders of the Albanian opposition to return to the discussion process in parliament. The elections held in 2009 were fair and it is the political parties' duty to respect the will of the people. Compromising state institutions is not the answer for expressing one's convictions or discontent.
(EL) Mr President, I should like to make the following observation: it is most surprising that, while growth indicators for Albania are constantly rising, with growth exceeding 2% in 2010, in the midst of global economic instability, and expected to reach 3% in 2011, social tension is, nonetheless, getting worse rather than better.
Obviously, Commissioner, growth has not instilled a feeling of prosperity in the Albanian people. On the contrary, it is equally obvious that disappointment - and with it the fear of a new wave of immigration to neighbouring countries - is increasing. We experienced this very acutely in Greece in the 1990s.
At this difficult juncture, therefore, Europe has a duty, in addition to giving Albania political advice, to pass on practices and examples, so that growth benefits all sections of society.
The situation in which Albania finds itself is best described as a cold civil war. Political parties play the role of warring sides and are pulling the country into a downward spiral. The explanation is that both left and right believe that political parties should rule exclusively, as the Communist Party once did.
Once a polarisation of this kind has begun, it is very difficult to transform the situation into one that resembles the democratic norm, because in this context, exclusive power is completely rational, which is tragic. Is there a way out? Yes: catharsis. But only a major crisis or a grand historic compromise can bring this about.
Member of the Commission. - Mr President, I would like to thank you for this lovely debate and, before I share with you my concluding remarks, let me address the two questions which were put during the debate.
The first one, put forward by Mr Belder, I will answer in written form, taking into account our primary focus in today's discussion. But there was another question: whether we are considering sanctions. No we are not. Why is this? Because in issues of enlargement, conditionality works very fairly, as is clearly the case here. If you fulfil the conditions, you are allowed to proceed with accession and eventually join the European Union. If you do not fulfil the conditions and requirements, the process is slowed down and eventually stopped. Unfortunately, this is the ultimate price that is being paid not only by the politicians but also by the citizens of that respective country.
The High Representative and I will continue to strive to facilitate dialogue between Albania's majority and opposition. We have a clear idea of how to do this. We also need your support to make sure that the leaders of the main opposition party and the prime minister of Albania understand our message.
This could lead the country out of the political crisis and could allow positive steps towards its integration into Europe. The European Union made a commitment to all the Western Balkan countries that they would enter the European Union. We stand by our commitment and will step up our efforts, provided the countries fulfil the criteria. Albania urgently needs to implement the 12 key priorities of the opinion.
These include addressing the fundamental principles of democracy, such as the proper functioning of Parliament, separation of powers, the conduct of elections and respect for the rule of law. All of this will only be possible once the current political situation has taken a fundamental positive turn with the resumption of a full and constructive political dialogue in Parliament, respect for all State institutions and the realisation that the citizens of Albania have aspirations that require attention. The leaders of Albania must act now for the benefit of their people.
The European Union stands ready to assist.
The debate is closed.
Written statements (Rule 149)
The crisis under way in Albania, which is jeopardising geopolitical stability in the Balkans, is causing acute concern and alarm. The political standoff between the government and the opposition is calling Albania's European prospects into question and President Sali Berisha has no intention of stepping down. Although few parallels can be drawn between Albania and recent developments in North Africa, what they do have in common are poverty, unemployment, a corrupt, clientelist regime and a lack of democracy. Although the crisis in Albania has been temporarily averted, we need to work closely with Albania in order to smooth out the political situation. The Commission should explain how it intends to safeguard the rights of Greeks and other minorities in Albania, through the smooth, democratic operation of the system, and to strengthen Frontex on the Greek-Albanian border, given the danger of an influx of immigrants into Greece due to the political unrest. Also, the Commission should take serious account of the fact that Albanian nationals no longer require a visa to travel to Turkey, which makes it easier to breach the southern borders of Europe from there, starting with Greece as the first port of call, followed by the rest of Europe.